


EXHIBIT 10.69

TECHNICAL SUPPORT & SERVICES AGREEMENT

          This TECHNICAL SUPPORT & SERVICES AGREEMENT (this “Agreement”), is
entered into as of [December 30], 2004, by and between VaxGen, Inc., a Delaware
corporation (“VaxGen”), and Celltrion, Inc., a corporation organized under the
laws of the Republic of Korea (“Celltrion”). VaxGen and Celltrion are at times
referred to herein collectively as the “Parties” and individually as a “Party.”

Recitals

          WHEREAS, concurrently with the execution and delivery of this
Agreement, VaxGen, Nexol Biotech Co., Ltd., a corporation organized under the
laws of the Republic of Korea, Nexol Co., Ltd., a corporation organized under
the laws of the Republic of Korea, KT&G Corporation (formerly Korea Tobacco &
Ginseng Corporation), a corporation organized under the laws of the Republic of
Korea, and J. Stephen & Company Ventures Ltd., a corporation organized under the
laws of the Republic of Korea (collectively with VaxGen, the “Joint Venture
Partners”), are entering into an Amended and Restated Joint Venture Agreement
(the “JVA”), which sets forth certain rights and obligations of the Joint
Venture Partners in respect of Celltrion.

          WHEREAS, pursuant to Section 3.2 of the JVA, the Joint Venture
Partners agreed to cause Celltrion to enter into this Agreement with VaxGen in
order to set forth the terms and conditions on which (a) Celltrion may use
certain technology previously transferred from VaxGen and (b) VaxGen may
transfer in the future certain technology and provide certain services to
Celltrion.

          NOW, THEREFORE, in consideration of the mutual covenants and
agreements of the Parties set forth herein, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties hereby agree as follows:

Terms of Agreement

1.       DEFINITIONS. Each capitalized term used but not specifically defined in
this Agreement shall have the respective meaning ascribed to it below:

          1.1     “Affiliate” means, with respect to a Party, any Person or
entity that controls, is controlled by, or is under common control with such
Party, where “control” means the ownership or voting control of fifty percent
(50%) or more of the outstanding voting securities of the entity in question.

          1.2      “Agreement” means this Technical Support & Services
Agreement.

          1.3      “Celltrion” has the meaning set forth in the preamble of this
Agreement.

          1.4      “Claim” has the meaning set forth in Section 7.1 of this
Agreement.

--------------------------------------------------------------------------------




          1.5      “Confidential Information” has the meaning set forth in
Section 6.1 of this Agreement.

          1.6      “Damages” has the meaning set forth in Section 7.4 of this
Agreement.

          1.7      “Disclosing Party” has the meaning set forth in Section 6.1
of this Agreement.

          1.8      “Effective Date” has the meaning set forth in Section 9.1 of
this Agreement.

          1.9      “Future Technology” has the meaning set forth in Section 2.4
of this Agreement.

        1.10      “Future Technology License” has the meaning set forth in
Section 2.4 of this Agreement.

       1.11      “Intellectual Property Right” means any and all intellectual
property rights and industrial property rights and all other proprietary rights,
including patents, patent rights, copyrights, mask work rights, knowhow,
trademarks, and trade secrets and all registrations and applications for all of
the foregoing in any jurisdiction.

        1.12      “JVA” has the meaning set forth in the Recitals of this
Agreement.

        1.13      “Joint Venture Partners” has the meaning set forth in the
Recitals of this Agreement.

        1.14      “License” has the meaning set forth in Section 2.1 of this
Agreement.

        1.15      “Licensed Knowhow” means proprietary information, methods,
processes, techniques, data and biological materials that are (a) owned by, or
in the possession of, VaxGen as of the date hereof and which VaxGen is permitted
to license or sublicense (and only for so long as VaxGen is so permitted) to
Celltrion and (b) set forth on Exhibit A; it being understood that “Licensed
Knowhow” shall not include any proprietary information, methods, processes,
techniques, data, biological materials, or any other knowhow which is (i) owned
or developed by VaxGen or any other party, or comes into the possession of
VaxGen, in each case, after the date of this Agreement, or (ii) not set forth on
Exhibit A. The Parties hereby agree that certain of the items set forth on
Exhibit A as of the date hereof may be removed therefrom after the date hereof
by the mutual agreement of the Parties.

        1.16      “Licensed Patent Rights” means patents that are (a) owned by,
or in the possession of, VaxGen as of the date hereof and which VaxGen is
permitted to license or sublicense (and only for so long as VaxGen is so
permitted) to Celltrion and (b) set forth on Exhibit B; it being understood that
“Licensed Patent Rights” shall not include (i) any patents which are owned or
developed by VaxGen or any other party, or come into the possession of VaxGen,
in each case, after the date of this Agreement, and (ii) any patents or rights
therein that are not set forth on Exhibit B. The Parties hereby agree that
certain of the items set forth on Exhibit B, if any, as of the date hereof may
be removed therefrom after the date hereof by the mutual agreement of the
Parties.

2

--------------------------------------------------------------------------------




       1.17      “Licensed Product” shall mean any pharmaceutical formulation
that is manufactured in whole or in part through the use of the Technology.

       1.18      “Parties” has the meaning set forth in the preamble of this
Agreement.

       1.19      “Party” has the meaning set forth in the preamble of this
Agreement.

       1.20      “Person” means any natural person, corporation, limited
liability company, firm, partnership, limited partnership, limited liability
partnership, trust, association or other entity, including any government or
agency thereof.

       1.21      “Receiving Party” has the meaning set forth in Section 6.1 of
this Agreement.

       1.22      “SEC” means the United States Securities and Exchange
Commission.

       1.23      “Technology” means, collectively, the Licensed Knowhow and the
Licensed Patent Rights.

       1.24      “VaxGen” has the meaning set forth in the preamble of this
Agreement.

2.      LICENSES

          2.1      License Grant. Subject to the terms and conditions set forth
in this Agreement, including, but not limited to, Section 2.2 and Section 2.3,
VaxGen hereby grants to Celltrion a royalty free, non-exclusive,
non-transferable license (the “License”) to use the Technology in the Republic
of Korea for the sole purpose of manufacturing Licensed Products for sale
anywhere in the world.

          2.2      Limitations on License. Notwithstanding anything to the
contrary set forth in Section 2.1:

                     (a)      The License shall include the right to sublicense
(each, a “Sub-License”) the Technology or any portion thereof to any third party
(each, a “Sub-Licensee”) for use solely in the Republic of Korea; provided, that
no such Sub-License shall be effective unless and until the Sub-Licensee has
agreed in writing (i) to be bound by the terms, conditions, duties, and
obligations set forth in this Agreement to the same extent that Celltrion is
bound, (ii) that VaxGen is not providing any representations or warranties in
respect of the Technology, and that the Technology that is the subject of the
Sub-License is sublicensed to Sub-Licensee on an “as is” basis, (iii) to
indemnify VaxGen for Sub-Licensee’s use of the Technology to the same extent
that Celltrion is required to indemnify VaxGen pursuant to Section 7.4 hereof,
(iv) that VaxGen shall have no obligations whatsoever (A) to Sub-Licensee,
including, but not limited to, no obligations to provide support or other
services, or (B) in respect of Sub-Licensee’s use of the Technology, and that
such Celltrion shall be solely responsible to such Sub-Licensee for all such
obligations, (v) that the Sub-Licensee shall have no rights whatsoever to
further sublicense the Technology, and (vi) that the Sub-License shall only be
effective for so long as, and only to the extent that, VaxGen is permitted to
license or sublicense the Technology to Celltrion.

3

--------------------------------------------------------------------------------




                     (b)      Celltrion shall have the rights set forth in
Section 2.1 in respect of the Technology or any portion thereof only for so long
as, and only to the extent that, VaxGen is permitted to license or sublicense
the same to Celltrion; it being understood that VaxGen makes no representation
and warranty as to the Technology, the License, or any right it may now have, or
continue to have in the future, in respect thereof.

                     (c)     Celltrion shall not have any right to use the
Technology to manufacture any Licensed Product outside of the Republic of Korea
without VaxGen’s prior written consent, which consent shall not unreasonably be
withheld; provided, that the withholding of such consent by VaxGen shall be
deemed to be reasonable if VaxGen determines, in its sole discretion, that the
use of such Technology outside of the Republic of Korea would directly or
indirectly compete with VaxGen.

          2.3      No Implied Rights. Except as specifically set forth in
Section 2.1, VaxGen grants no other rights of any kind or nature to Celltrion.
Furthermore, there are no implied licenses or other rights of any kind or nature
under this Agreement, and any rights not expressly granted to Celltrion
hereunder are expressly reserved by VaxGen.

          2.4      License to Future Technology. Celltrion may from time to time
request VaxGen to license, sublicense, or otherwise transfer to Celltrion other
rights of any kind or nature, including, but not limited to, any proprietary
information, methods, processes, techniques, data, biological materials, or
patents which become owned or are developed by, or in the possession of, VaxGen
after the date of this Agreement (“Future Technology”). VaxGen shall have no
obligation to license or sublicense (a “Future Technology License”) any such
Future Technology, but may do so in its sole discretion, which may be given or
withheld for any reason or no reason. Any Future Technology License, if granted,
shall be on terms mutually agreeable to VaxGen and Celltrion and set forth in a
writing duly executed and delivered by the Parties.

3.      TECHNICAL SUPPORT SERVICES

          3.1      Generally. If Celltrion desires any technical support in
respect of the Technology, Celltrion shall deliver a written request describing,
in reasonable detail, the type of technical support requested. VaxGen shall not
be required to perform or deliver any such technical support, but may choose to
do so in its sole discretion and, in such case (a) the price, terms and
conditions under which VaxGen will provide such technical support shall be
governed by this Section 3, and (b) a detailed description of such technical
support shall be set forth on Exhibit C, which exhibit shall be duly executed
and delivered by the Parties and shall become a part of, and subject to, this
Agreement. Any services provided by VaxGen pursuant to this Section 3.1, if any,
shall be performed in a commercially reasonable manner.

         3.2       No Other Support. Except as provided in Section 3.1, VaxGen
shall have no obligation to provide any technical support or other services to
Celltrion.

         3.3       Compensation. Celltrion shall pay VaxGen for its performance
of the technical support services as follows:

                     (a)      For each hour of time a VaxGen employee provides
technical support, Celltrion shall pay VaxGen (i) the current hourly rate of
such employee plus (ii) ninety percent

4

--------------------------------------------------------------------------------




(90%) of each such employee’s regular salary amount in respect of overhead;
provided, however, that if such employee is providing technical support for
Celltrion on a full-time basis in Korea, the percentage set forth in clause (ii)
above shall be adjusted as mutually agreed by the Parties.

                     (b)      For each independent contractor, consultant,
agent, or other representative engaged by VaxGen to provide technical support
for Celltrion, Celltrion shall reimburse VaxGen for all of its costs.

                     (c)      The amount of compensation set forth in this
Section 3.3 shall not be increased except by written agreement of the Parties.

          3.4     Reimbursement of Expenses. Celltrion shall reimburse VaxGen
for all costs and expenses incurred in the performance of providing the
technical support pursuant to Section 3, including, but not limited to, costs
and expenses for any employee, independent contractor, consultant, agent, and/or
other representative of VaxGen, and all telephone, facsimile, shipping, postage,
lodging, and travel expenses; provided, that Celltrion’s prior written approval
shall be obtained before any travel expenses are incurred. For any costs or
expenses with respect to which VaxGen seeks reimbursement or payment from
Celltrion, VaxGen shall submit an itemized written statement detailing such
costs and expenses, which shall be provided in a format reasonably acceptable to
Celltrion.

          3.5      Payment. All payments pursuant to Section 3 shall be due and
payable in United States dollars within sixty (60) days from the invoice date
and shall be remitted to VaxGen. If Celltrion fails to make any payments in full
within such sixty (60) day period (a) VaxGen shall have no further obligation of
any kind or nature under this Agreement, (b) Celltrion shall forever forfeit its
rights to any Technology granted pursuant to this Agreement, and (c) Celltrion
shall continue to have the obligation to pay to VaxGen any amounts owing to
VaxGen under this Agreement, including, but not limited to, under Section 3
hereof.

4.      RESERVED.

5.      IP OWNERSHIP

          5.1     VaxGen Intellectual Property Rights. As between VaxGen and
Celltrion, VaxGen owns all rights, title, and interest in and to the Technology,
the Future Technology, and all Intellectual Property Rights therein.

          5.2      No Implied Rights. There are no implied rights, including,
but not limited to, licenses, Intellectual Property Rights, or other rights,
under this Agreement, and any rights not expressly granted to Celltrion by
VaxGen hereunder are expressly reserved by VaxGen.

6.      CONFIDENTIALITY

          6.1     Confidential Information. During the term of this Agreement,
each party (the “Receiving Party”) may be provided with, have access to, or
otherwise learn confidential and/or proprietary information of the other party
(the “Disclosing Party”), including, but not limited to, certain technical
information and materials, that is of substantial value to the Disclosing Party
(“Confidential Information”). The Parties hereby acknowledge and agree that,
unless

5

--------------------------------------------------------------------------------




otherwise expressly stated in writing by the Disclosing Party, all information
of any kind and in whatever medium provided by a Disclosing Party to a Receiving
Party shall be deemed to be Confidential Information.

          6.2      Confidentiality Obligations. All Confidential Information
shall be the property of the Disclosing Party. The Receiving Party may disclose
the Confidential Information of the Disclosing Party only to its employees and
contractors who need to know the Confidential Information for purposes of
performing under, or as contemplated by, this Agreement, and who are bound by
the Receiving Party’s standard employee or contractor (as applicable)
confidentiality agreements, which standard agreements shall, at a minimum,
protect such Confidential Information and provide restrictions against
disclosing the same substantially similar to the disclosure restrictions
contained in this Section 6. The Receiving Party will take measures to maintain
the confidentiality of the Confidential Information equivalent to those measures
the Receiving Party uses to maintain the confidentiality of its own confidential
information of like importance, but in no event less than reasonable measures.
The Receiving Party will give immediate notice to the Disclosing Party of any
unauthorized use or disclosure of the Confidential Information that comes to the
attention of the Receiving Party’s senior management and shall assist the
Disclosing Party in remedying such unauthorized use or disclosure.

          6.3      Exceptions. The confidentiality obligations set forth in this
Section 6 do not extend to Confidential Information which: (i) becomes part of
the public domain through no fault of the Receiving Party; (ii) is rightfully
obtained by the Receiving Party from a third party which had the right to
transfer such information without an obligation of confidentiality and without
breaching any agreement to which it was a party; (iii) is independently
developed by the Receiving Party without reference to, or use of, the Disclosing
Party’s Confidential Information, as evidenced by written records; or (iv) was
lawfully in the possession of the Receiving Party at the time of disclosure,
without restriction on disclosure, as evidenced by written records. In addition,
the Receiving Party may disclose Confidential Information of the Disclosing
Party as may be required by law, court order, governmental agency or quasi
governmental agency, including, but not limited to the SEC and The Nasdaq
National Market, with jurisdiction; provided, that before making such a
disclosure the Receiving Party first notifies the Disclosing Party promptly and
in writing and cooperates with the Disclosing Party, at the Disclosing Party’s
reasonable request and expense, in any lawful action to contest or limit the
scope of such required disclosure.

          6.4      Return of Confidential Information. Upon termination or
expiration of this Agreement, the Receiving Party will return to the Disclosing
Party or destroy all tangible copies of Confidential Information of the
Disclosing Party in the Receiving Party’s possession or control and will erase
from its computer systems all electronic copies thereof.

7.      INFRINGEMENT CLAIMS; INDEMNIFICATION; LIMITATIONS ON LIABILITY

          7.1      Technology. Celltrion shall notify VaxGen no later than five
(5) business days after becoming aware of (a) any third party claim, action, or
proceeding of any kind (a “Claim”) brought against Celltrion that alleges that
the Technology infringes on the Intellectual Property

6

--------------------------------------------------------------------------------




Rights of any Person, and (b) any third party that is infringing, or that
Celltrion suspects is infringing, on the Technology or any Intellectual Property
Rights in respect thereof. Such notification shall be in writing and, to the
extent feasible, shall describe the Claim or the suspected or known infringing
party or parties and the nature and extent of the infringement. VaxGen shall
have the exclusive right, at its own cost and expense, (i) to control the
defense and settlement of any such Claim, and (ii) to take any and all actions,
including, but not limited to, bringing legal action, to cause the alleged
infringement to cease, and Celltrion shall cooperate with VaxGen, in all
reasonable respects, in respect of such defense, settlement or action;
provided.” that if VaxGen does not notify Celltrion in writing of its election
to control such defense or settlement, or to take such actions, within thirty
(30) days after being notified of the same by Celltrion, Celltrion shall be
entitled, at its own costs and expense, to control such defense and take such
actions in its sole discretion.

          7.2      Reserved.

          7.3      Indemnification by VaxGen. VaxGen shall defend at its own
expense any Claim brought against Celltrion, its Affiliates (other than VaxGen),
and any of their directors, officers, employees, and agents, and shall indemnify
Celltrion for any loses, obligations, liabilities, damages, judgments, awards,
demands, claims, actions, cause of action, assessments, expenses for penalties,
fines, costs and expenses (collectively, “Damages”), to the extent, but only to
the extent, the Claim or Damages are in respect of any injury to person arising
out of the use of any Technology by VaxGen; provided, that VaxGen shall have no
obligation to defend or indemnify under this Section 7.3 to the extent that the
Claim or the Damages arise out of, or are related to, any willful or negligent
act or omission by Celltrion, its Affiliates (other than VaxGen), or any of
their directors, officers, employees, and agents. VaxGen also shall have the
right to control the defense of any such Claim or settlement thereof. VaxGen’s
indemnify obligations in this Section 7.3 are expressly conditioned in their
entirety on Celltrion notifying VaxGen promptly in writing of any such Claim,
and Celltrion cooperating and assisting in the defense thereof.

          7.4      Indemnification by Celltrion. Celltrion shall defend at its
own expense any Claim brought against VaxGen, its Affiliates (other than
Celltrion), and any of their directors, officers, employees, and agents, and
shall indemnify VaxGen for any Damages to the extent, but only to the extent,
the Claim or Damages are in respect of any injury to person arising out of the
use of any product manufactured or sold by Celltrion and based primarily on a
claim relating to the Technology; provided, that Celltrion shall have no
obligation to defend or indemnify under this Section 7.4 to the extent that the
Claim or the Damages arise out of, or are related to, any willful or negligent
act or omission by VaxGen, its Affiliates (other than Celltrion), or any of
their directors, officers, employees, and agents. Celltrion also shall have the
right to control the defense of any such Claim or settlement thereof.
Celltrion’s indemnity obligations in this Section 7.4 are expressly conditioned
in their entirety on VaxGen notifying Celltrion promptly in writing of any such
Claim, and VaxGen cooperating and assisting in the defense thereof.

          7.5      Limitations on Liability. Notwithstanding any other provision
of this Agreement to the contrary, including, but not limited to, Sections 7.1
through Section 7.4, neither Party shall be liable to the other for indirect,
incidental, special or consequential damages arising out of or resulting from
any term or condition of this Agreement, including, but not limited to, any such
damages arising out of a breach of any provision hereof.

7

--------------------------------------------------------------------------------




8.      CONSENT AND COMPLIANCE WITH LAW

          8.1      Compliance with Law by Celltrion. Celltrion shall comply with
all applicable international, national, regional, and local laws and regulations
with regard to its activities under this Agreement, including, but not limited
to, any applicable import and export laws and regulations and the U.S. Foreign
Corrupt Practices Act. Celltrion will obtain, at its own expense, all necessary
permits, licenses, registrations, and approvals needed in connection with any
and all uses of the transferred Technology.

          8.2      Compliance with Law by VaxGen. VaxGen shall comply with all
applicable international, national, regional, and local laws and regulations
with regard to its activities under this Agreement, including, but not limited
to, any applicable import and export laws and regulations and the U.S. Foreign
Corrupt Practices Act.

9.      TERM AND TERMINATION

          9.1      Term. This Agreement shall be effective on the date (the
“Effective Date”) that all of the following three conditions are satisfied: (a)
it has been executed and delivered by the Parties, (b) the Parties have executed
and delivered that certain (i) Termination Agreement and (ii) letter agreement
(relating to the agreement by VaxGen to exercise its option to purchase shares
of common stock of VaxGen-Celltrion, Inc., a California corporation, held by
Celltrion), each dated on even date herewith, and (c) the JVA is executed and
delivered by the parties thereto. If and when this Agreement becomes effective,
and unless earlier terminated in accordance with Section 9.2, this Agreement
will continue in effect until March 25, 2017.

          9.2      Termination

                      (a)      Each Party will have the right to terminate this
Agreement, effective immediately, by giving the other Party written notice of
termination, if:

                               (i)      the other Party materially breaches any
of its obligations under this Agreement and fails to cure such breach to the
reasonable satisfaction of the terminating Party within thirty (30) days after
receipt of written notice thereof from the terminating Party;

                               (ii)      the other Party (A) is not paying, or
admits in writing its inability to pay, its debts generally as they become due,
(B) has an order for relief under any applicable bankruptcy or insolvency law
involuntarily entered against it, (C) makes an assignment for the benefit of
creditors, or applies for, seeks, consents to, or acquiesces in, the appointment
of a receiver, custodian, trustee, examiner, liquidator or similar official for
it or any substantial part of its property, (D) institutes any proceeding
seeking to have entered against it an order for relief under any applicable
bankruptcy or insolvency law to adjudicate it insolvent, or seeking dissolution,
winding up, liquidation, reorganization, arrangement, marshalling of assets,
adjustment or composition of it or its debts under any law relating to
bankruptcy, insolvency or reorganization or relief of debtors, or fails to file
an answer or other pleading denying the material allegations of any such
proceeding filed against it; or

                               (iii)      the other Party dissolves, liquidates,
or ceases to conduct business.

8

--------------------------------------------------------------------------------




                     (b)      VaxGen shall have the right, but not the
obligation, to terminate this Agreement if VaxGen is no longer a shareholder of
Celltrion. Any such termination shall be effective upon delivery by VaxGen of a
written notice of such termination to Celltrion.

          9.3      Effects of Termination

                     (a)      Upon expiration or termination of this Agreement
by VaxGen, Celltrion shall immediately (i) discontinue all use of the
Technology, (ii) return all Technology and VaxGen Confidential Information that
is in tangible form to VaxGen, and (ii) destroy or erase any and all other
Technology or VaxGen Confidential Information.

                     (b)      Upon expiration or termination of this Agreement
by Celltrion, VaxGen shall immediately (i) return all Celltrion Confidential
Information that is in tangible form to Celltrion, and (ii) destroy or erase any
and all other Celltrion Confidential Information.

          9.4      Survival. Upon the expiration or termination of this
Agreement, all of the provisions of this Agreement shall terminate and no longer
have any force or effect, except that Sections 1, 5, 6, 7, 9.3, 9.4, and 11 will
survive such expiration or termination; provided, that (a) if Celltrion
terminates this Agreement pursuant to Section 9.2, Sections 2.1 through 2.3
shall survive the termination of this Agreement in respect of any Technology
licensed to Celltrion prior to the termination of this Agreement, and (b) the
termination or expiration of this Agreement shall not in any way affect the
right of any Party to seek damages or any other available remedy for any breach
of this Agreement that occurred prior to the date of such termination or
expiration. In addition, any amounts owing by one Party to the other under this
Agreement as of the date of such termination or expiration shall be paid no
later than five (5) business days after such termination or expiration.

10.      RESERVED

11.      GENERAL

          11.1      Governing Law; Consent to Jurisdiction. This Agreement shall
be governed by, and construed in accordance with, the laws of the State of
California without regard to principles of conflicts of law. Any proceeding
which arises out of or relates in any way to the subject matter of this
Agreement shall be brought in the Superior Court of California, County of San
Francisco, or the United States District Court for the Northern District of
California. The Parties hereby consent to the jurisdiction of the State of
California and the United States of America, and waive their right to challenge
any proceeding involving or relating to this Agreement on the basis of lack of
jurisdiction over the person or forum non conveniens.

          11.2      Notices. All notices, requests, demands, claims, and other
communications permitted or required to be given under this Agreement shall be
in writing. Any such notice, request, demand, claim, or other communication
shall be deemed duly given and received (a) when delivered personally to the
recipient, (b) one (1) business day after being sent to the recipient by
reputable overnight courier service, charges prepaid, (c) one (1) business day
after being sent to the recipient by facsimile transmission or electronic mail
(with electronic verification of its transmission), or (d) four (4) business
days after being mailed to the recipient

9

--------------------------------------------------------------------------------




by certified or registered mail, return receipt requested and postage prepaid,
and addressed to the intended recipient as set forth below:

 

 

 

 

(a)

If to VaxGen:

 

 

 

 

 

VaxGen, Inc.

 

 

1000 Marina Boulevard

 

 

Brisbane, California 94005-1841

 

 

Attention: Dr. Lance K. Gordon, CEO

 

 

Facsimile: (650) 624-1001

 

 

Email: lgordon@vaxgen.com

 

 

 

 

(b)

If to Celltrion:

 

 

 

 

 

Celltrion, Inc.

 

 

1001-5 Dongchun-Dong, Yeonsu-Gu

 

 

Incheon City, 405-220, Korea

 

 

Attention: Mr. Jung-Jin, Seo

 

 

Facsimile: 82-32-850-5040

 

 

Email: jjseo@celltrion.com

          11.3      Counterparts; Facsimile Signatures. This Agreement may be
executed in one or more counterparts and by facsimile signature, each of which
shall be considered an original and all of which, together, shall be deemed one
and the same agreement.

          11.4      Entire Agreement. This Agreement (including the exhibits
hereof) constitutes the entire agreement between the Parties with respect to the
subject matter hereof, and supersede all prior and contemporaneous agreements
and understandings of the Parties with respect thereto, whether oral or written.

          11.5      Severability. In the event that any provision of this
Agreement, or the application thereof, becomes or is declared by a court of
competent jurisdiction to be illegal, void or unenforceable, the remainder of
this Agreement will continue in full force and effect. The Parties further agree
to replace such void or unenforceable provision of this Agreement with a valid
and enforceable provision that will achieve, to the extent possible, the
economic, business and other purposes of such void or unenforceable provision.

          11.6      Assignment. Neither Party to this Agreement may assign this
Agreement or any of its rights, interests, or obligations hereunder; provided,
that VaxGen may assign its rights and obligations under this Agreement to any
third party or parties that acquire, in one transaction or series of related
transactions, all or substantially all of its assets or control of fifty percent
(50%) or more of its voting securities in connection with any merger, stock
sale, or other business combination or transaction.

          11.7      Waiver. Any term of this Agreement or the performance
thereof may only be waived in writing by the Party entitled to the benefit or
performance of such term.

10

--------------------------------------------------------------------------------




          11.8      Amendments.This Agreement may not be amended except in
writing signed by the Parties.

          11.9      Successors and Assigns.The terms and conditions of this
Agreement shall inure to the benefit of, and be binding upon, the respective
successors and permitted assigns of the Parties. Nothing in this Agreement,
express or implied, is intended to confer upon any Party, other than the Parties
hereto or their respective successors and permitted assigns, any rights,
remedies, obligations, or liabilities under, or by reason of, this Agreement,
except as expressly provided in this Agreement.

          11.10    Titles and Subtitles.The titles and subtitles used in this
Agreement are used for convenience only and are not to be considered in
construing or interpreting this Agreement.

          11.11   Further Assurances.Each Party to this Agreement shall take all
actions and execute all documents reasonably necessary to effectuate the
purposes and intents of this Agreement.

          IN WITNESS WHEREOF, the Parties have executed this Agreement as of the
date first above written.

 

 

 

 

 

VAXGEN, INC.

 

CELLTRION, INC.

 

 

 

 

 

By:

-s- Lance Gordon [d70647008.jpg]

 

By:

-s- Jung- Jin Seo [d70647009.jpg]

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

Name:

Dr. Lance Gordon

 

Name:

Jung-Jin Seo

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

Title:

Chief Executive Officer

 

Title:

CEO & Representative Director

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

11

--------------------------------------------------------------------------------